NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                               ALEXANDRA K.,
                                  Appellant,

                                        v.

                    DEPARTMENT OF CHILD SAFETY,
                        NAVAJO NATION, I.G.,
                             Appellees.

                             No. 1 CA-JV 19-0081
                               FILED 10-17-2019


           Appeal from the Superior Court in Maricopa County
                             No. JD527122
               The Honorable Karen L. O'Connor, Judge

             JURISDICTION ACCEPTED; RELIEF DENIED


                                   COUNSEL

McCarthy, Weston, PLLC, Flagstaff
By Philip (Jay) McCarthy, Jr.
Counsel for Appellant

Arizona Attorney General's Office, Tucson
By Dawn Rachelle Williams
Counsel for Appellee DCS
                      ALEXANDRA K. v. DCS, et al.
                         Decision of the Court



                      MEMORANDUM DECISION

Judge Diane M. Johnsen delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge James B. Morse Jr. joined.


J O H N S E N, Judge:

¶1           Having remanded two prior placement rulings by the
superior court in this dependency matter, we now affirm the court's finding
of good cause to deviate from a preferred placement under the Indian Child
Welfare Act ("ICWA"), specifically 25 U.S.C. § 1915(a).1

             FACTS AND PROCEDURAL BACKGROUND

¶2             The Department of Child Safety ("DCS") took custody of the
child ("Child") in October 2013, when she was 11 months old. At the same
time, DCS also took custody of Child's older half-sister ("Sister"). DCS
placed the girls in separate foster homes because of Sister's special needs.
DCS notified the Navajo Nation of the proceeding; the court thereafter
ruled ICWA did not apply "as the child(ren) do not qualify pursuant to the
notification from the Tribe." Once Child was in placement, Willie and Erin
T. ("Foster Parents"), the adult children of the couple with whom Child had
been placed, served as "respite" placement, and Child developed a
relationship with them. Anticipating severance of Child's parents' rights,
DCS began transitioning Child to Foster Parents' home in early 2015. Child
formally was placed with Foster Parents in December 2015, just after her
third birthday.

¶3            Child's mother, meanwhile, gave birth to another child
("Brother") in 2014, and Alexandra K. adopted the infant. In August 2015,
Child's birth parents asked Alexandra to become Child's placement.
Alexandra then moved to intervene in this proceeding and asked that she
be granted physical custody of Child. The superior court granted her
motion to intervene on December 1, 2015, at the same time it terminated the
parental rights of Child's parents.




1      Absent material revision after the relevant date, we cite the current
version of a statute or rule.


                                     2
                      ALEXANDRA K. v. DCS, et al.
                         Decision of the Court

¶4           Foster Parents had expressed interest in adopting Child.
Before an evidentiary hearing in May 2016 to determine Child's permanent
placement, Alexandra helped Child's biological mother enroll in the Navajo
Nation, then filed a motion asking the court to find that ICWA applied to
Child's placement. At the hearing on May 16, 2016, the court ruled the case
was subject to ICWA. The court then heard three days of evidence, after
which it concluded it was in Child's best interests to remain with Foster
Parents because she had been with them since she was 11 months old and
"mov[ing] her from this secure relationship would cause her significant and
unnecessary trauma." The court declined to apply ICWA in deciding the
placement issue, ruling that "[t]o inject ICWA in this case after parental
rights have been terminated is untimely." The court thus denied
Alexandra's motion to become Child's adoptive placement.

¶5           Alexandra appealed, and this court vacated the order denying
her motion for custody. We ordered that on remand, the superior court
must apply ICWA's adoptive placement preferences. The superior court
held another evidentiary hearing in August 2017 on Alexandra's motion for
change of placement. Child's biological parents testified they preferred that
Child be permanently placed with Alexandra. The Navajo Nation's social
worker testified the Nation would prefer the court place Child with
Alexandra because she was committed to maintaining a relationship with
the Navajo culture. The court found that neither Alexandra nor Foster
Parents qualified as a preferred placement under 25 U.S.C. § 1915(a). The
DCS case manager testified DCS had not located any ICWA-compliant
placement and that the Navajo Nation had not suggested any. The superior
court denied Alexandra's motion for change of custody, finding that, under
the circumstances, there was good cause to deviate from ICWA's placement
preferences and affirmed the prior custody and placement orders.

¶6             Alexandra appealed and this court once again vacated the
superior court's order. In her reply brief on appeal, Alexandra argued for
the first time, and DCS conceded at oral argument, that the superior court
erred by failing to apply the terms of an intergovernmental agreement
between the State and the Navajo Nation (the "IGA") in determining Child's
placement. DCS conceded that, under the IGA, Alexandra was a preferred
placement for Child because she was an "adoptive family approved by the
N[ation]." We concluded that, in light of the IGA, the record no longer
supported the superior court's finding that there was no preferred
placement available under ICWA.

¶7           On remand, Alexandra moved for a change of judge for cause;
the presiding superior court judge denied the motion. The court also


                                     3
                       ALEXANDRA K. v. DCS, et al.
                          Decision of the Court

denied Alexandra's motion for sanctions against DCS and the Attorney
General's Office based on their failure to disclose the IGA.

¶8           Alexandra moved to preclude DCS from offering evidence of
Child's bond with Foster Parents and of the absence of such a bond between
Child and Brother. She further asked the court to hold DCS in contempt for
violating a May 2017 order mandating visits between Child and Brother.
The superior court denied both motions.

¶9          The court then heard evidence over two days in November
2018 and January 2019 on whether good cause existed to order that Child
be placed with Foster Parents rather than with Alexandra, a preferred
placement under ICWA and the IGA. In an eight-page ruling, the court
addressed the factors in 25 C.F.R. § 23.132(c) and also considered other
circumstances, which it found together supported good cause to deviate
from the ICWA placement preference. The court accordingly denied
Alexandra's motion to be an adoptive placement and ruled that Child
should remain permanently with Foster Parents.

¶10           Alexandra timely appealed from the superior court's orders.

                               DISCUSSION

A.     Jurisdiction.

¶11           DCS argues that the superior court's good-cause ruling is not
a final appealable order. See Jewel C. v. Dep't of Child Safety, 244 Ariz. 347,
350, ¶ 8 (App. 2018) (order changing placement not a final order for
purposes of appeal). Without deciding that issue, we exercise our
discretion to treat Alexandra's appeal as a petition for special action. See
Danielson v. Evans, 201 Ariz. 401, 411, ¶ 35 (App. 2001).

¶12           DCS also argues Alexandra lacks standing. It contends she is
not an aggrieved party because no legal authority confers a right to
placement on someone who is a preferred placement under ICWA. But
Alexandra is an intervenor who raised the placement issue now presented
for review. We conclude she has sufficient interest in the outcome to appear
in this proceeding.




                                      4
                        ALEXANDRA K. v. DCS, et al.
                           Decision of the Court

B.     Good Cause to Deviate from the Placement Preferences.

       1.     Legal principles.

¶13            We review the interpretation and applicability of ICWA de
novo. Michael J., Jr. v. Michael J., Sr., 198 Ariz. 154, 156, ¶ 7 (App. 2000). "We
review a finding of good cause to deviate from ICWA [placement]
preferences for an abuse of discretion." Navajo Nation v. Ariz. Dep't of Econ.
Sec., 230 Ariz. 339, 343, ¶ 14 (App. 2012). We will not reweigh the evidence
the superior court heard; nor will we redetermine the credibility of
witnesses who testified before that court. Alma S. v. Dep't of Child Safety,
245 Ariz. 146, 151, ¶¶ 18-19 (2018).

¶14           In considering adoptive placements for an Indian child under
ICWA, "a preference shall be given, in the absence of good cause to the
contrary, to a placement with (1) a member of the child's extended family;
(2) other members of the Indian child's tribe; or (3) other Indian families."
25 U.S.C. § 1915(a). Although neither Foster Parents nor Alexandra fall into
any of those specific categories, it is undisputed that the IGA governs
placement preferences applicable to Child and that Alexandra is a preferred
placement for Child under the IGA because hers is an "adoptive family
approved by the N[ation]." Accordingly, under ICWA, absent "good
cause," the superior court was required to grant Alexandra's motion to
become Child's adoptive placement.

¶15          A regulation issued by the Bureau of Indian Affairs ("BIA")
elaborates on the "good cause" requirement under ICWA:

       A court's determination of good cause to depart from the
       placement preferences must be made on the record or in
       writing and should be based on one or more of the following
       considerations:

       (1)   The requests of one or both of the Indian child's
       parents . . .

       (2)   The request of the child, if the child is of sufficient age
       and capacity to understand the decision that is being made;

       (3)   The presence of a sibling attachment that can be
       maintained only through a particular placement;

       (4)   The extraordinary physical, mental, or emotional
       needs of the Indian child, such as specialized treatment


                                        5
                         ALEXANDRA K. v. DCS, et al.
                            Decision of the Court

       services that may be unavailable in the community where
       families who meet the placement preferences live;

       (5)   The unavailability of a suitable placement after a
       determination by the court that a diligent search was
       conducted . . . .

25 C.F.R. § 23.132(c).

¶16           Under 25 C.F.R. § 23.132(b), a party asserting good cause to
deviate from the placement preferences bears the burden of proof by clear
and convincing evidence. See Gila River Indian Cmty. v. Dep't of Child Safety,
238 Ariz. 531, 536, ¶ 19 (App. 2015). Further, the rule cautions that a good-
cause determination may not be "based solely on ordinary bonding or
attachment that flowed from time spent in a non-preferred placement that
was made in violation of ICWA." 25 C.F.R. § 23.321(e).

¶17           In 2016, the BIA issued revised Guidelines for Implementing
the Indian Child Welfare Act ("Guidelines"), which the agency described as
a "reference and resource for all parties involved in child custody
proceedings involving Indian children." Guidelines at 4. Guidelines issued
by the BIA are persuasive authority when it comes to interpreting ICWA
and related rules. Gila River Indian Cmty., 238 Ariz. at 535, ¶ 16.

       2.     The superior court's findings.

¶18          In finding good cause to deviate from an ICWA preferred
placement, the superior court made the following findings and conclusions:

       On October 10, 2018, the Navajo Nation requested in writing
       to place Child with [Alexandra] in accordance with the IGA.

                                *     *      *

       Neither [Foster Parents] nor [Alexandra] are Native
       American. However, pursuant to the 2014 IGA, [Alexandra]
       has ICWA adoptive placement preference.

                                *     *      *

       Applying [25] C.F.R. § 23.132(c), (1) Child's biological parents
       request Child be placed with [Alexandra]; (2) While Child
       expresses her desire to stay with [Foster Parents], she is six-
       years-old and there is no evidence to show she is of sufficient
       age and capacity to understand the decision that is being


                                      6
                      ALEXANDRA K. v. DCS, et al.
                         Decision of the Court

      made; (3) Child has no sibling attachment with [Alexandra's]
      adopted son [Brother]. Child was attached to her sibling
      [Sister] at the time the dependency case began . . . [Foster
      Parents] have previously tried to maintain a relationship with
      Child and [Sister] . . . (4) Child has no extraordinary physical,
      mental, or emotional needs; and (5) [Alexandra] is the
      preferred ICWA placement.

¶19           The court then turned to Guideline H.4. That provision
explains that while 25 C.F.R. § 23.132(c) "identifies specific factors that
should provide the basis for a finding of good cause to deviate from the
placement preferences," that list of enumerated factors "is not exhaustive."
Guidelines at 61. Relying on that provision, the superior court found that
the following factors constituted "extraordinary circumstances"
establishing good cause to deviate from ICWA's placement preferences:

      Child has been in foster care since October 29, 2013.

      [Alexandra] has no relationship with Child.

      [Alexandra's] adopted son [Brother] (and Child's sibling) has
      no sibling relationship with Child.

      Child was not subject to ICWA until May 16, 2016. Parental
      rights had been terminated months before.

      From October 2013 to May 16, 2016, Child formed
      attachments and bonds with [Foster Parents] and [Foster
      Parents'] family.

¶20            Elaborating, the court acknowledged that, under ICWA,
Alexandra was "the placement inherently in Child's best interest," and that
Alexandra had shown she was willing to raise Child "connected to [Child's]
Navajo heritage." But the court found these facts were outweighed by the
fact that neither Alexandra nor Brother, her adopted son, had a relationship
with Child and that over the prior five and a half years, Child "established
strong bonds" with Foster Parents and their family. Further, the court
found, Foster Parents "have provided Child a safe and loving home" and
"have made efforts to expose" Child to her Native heritage and stated they
will continue to do so. The court noted experts had offered conflicting
opinions about whether separating Child from Foster Parents would cause
the child "significant trauma." The court expressly stated it disagreed with
the opinion of Alexandra's expert and agreed with the expert called by DCS,



                                     7
                       ALEXANDRA K. v. DCS, et al.
                          Decision of the Court

who testified in 2016 that Child would incur "significant trauma and
damage" if she were removed from Foster Parents. The court concluded:

       An additional three bonding years have passed since that
       assessment. Uprooting Child from the home would cause
       significant trauma to Child. Therefore, it is in Child's best
       interests to remain in the [Foster Parents'] home.

       3.     The good-cause finding was not an abuse of discretion.

¶21           ICWA and the associated BIA rule required the superior court
to consider the placement preferences established by law, along with the
placement preference of the Nation and of Child's parents, and the superior
court did so here. See 25 U.S.C. § 1915(a), (c); 25 C.F.R. § 23.132(c);
Guidelines, H.1, at 57. Alexandra argues, however, that the court erred by
relying on the Guidelines to base its good-cause determination on factors
other than those listed in the statute and rule.

¶22             At the outset, we reject Alexandra's contention that because
the Guidelines are not binding, they offer no support for the superior court's
decision. Recognizing the Guidelines are not binding, our supreme court
has held courts nevertheless may look "to them for assistance in
interpreting and applying the provisions of ICWA." Steven H. v. Ariz. Dep't
of Econ. Sec., 218 Ariz. 566, 572, ¶ 24 (2008); see Gila River Indian Cmty., 238
Ariz. at 535, ¶ 16; Navajo Nation, 230 Ariz. at 345, ¶ 19 (citing Guidelines in
appeal from finding of good cause to deviate from placement preference).

¶23           Contrary to Alexandra's argument, a state court need not find
one of the factors identified in 25 C.F.R. § 23.132(c) before it may conclude
that there is good cause to deviate from a preferred placement. The
regulation states that a good-cause finding "should" be based on one of the
stated factors, but it does not require it. Indeed, the BIA stated in its
prefatory material to the final rule that

       there may be extraordinary circumstances where there is
       good cause to deviate from the placement preferences based
       on some reason outside of the five specifically-listed factors.
       Thus, the final rule says that good cause "should" be based on
       one of the five factors, but leaves open the possibility that a
       court may determine, given the particular facts of an
       individual case, that there is good cause to deviate from the
       placement preferences because of some other reason.




                                       8
                       ALEXANDRA K. v. DCS, et al.
                          Decision of the Court

Indian Child Welfare Act Proceedings, 81 Fed. Reg. 38,777, 38,839 (June 14,
2016).

¶24           The Guidelines likewise make clear that the factors
enumerated in the statute and the rule are not the only matters the court
may credit in deciding whether to deviate from a placement preference:

       Factors that may form the basis for good cause. The rule's
       list of [factors] is not exhaustive. The State court has the
       ultimate authority to consider evidence provided by the
       parties and make its own judgment as to whether the moving
       party has met the statutory "good cause" standard. In this
       way, the rule recognizes that there may be extraordinary
       circumstances where there is good cause to deviate from the
       placement preferences based on some reason outside of the
       five specifically-listed factors. The rule thereby retains
       discretion for courts and agencies to consider any unique
       needs of a particular Indian child in making a good cause
       determination.

Guidelines, H.4, at 61.

¶25            Here, the superior court's ruling was based, in part, on its
finding that a change in custody would cause Child "significant trauma and
damage." As an initial matter, we will not upset the court's acceptance of
one expert witness's opinion over the other on the question of whether
Child will suffer trauma if she is removed from Foster Parents. See Jordan
C. v. Ariz. Dep't of Econ. Sec., 223 Ariz. 86, 93, ¶ 18 (App. 2009). Alexandra's
expert witness did not testify that Child would suffer no harm if she were
compelled to transition from Foster Parents, but testified only that there
was a high probability that the transition could be made over a period of
months in a manner that could "reduce that damage" and would not be
traumatic.

¶26           Nevertheless, Alexandra argues the court erred by relying on
the opinion of Suzanne M. Schunk, the witness called by DCS. Schunk is a
licensed clinical social worker, and Alexandra points out she is neither a
psychologist nor an expert on bonding issues. But Schunk testified about
her experience in issues concerning the welfare of children within families,
and the weight to be given her opinion was a matter for the superior court
to determine.

¶27          Child had three supervised visits with Alexandra and Brother
in early 2016. Child's Foster Father testified that after each of the three


                                       9
                       ALEXANDRA K. v. DCS, et al.
                          Decision of the Court

visits, Child acted out and experienced night terrors, in which she would
awake screaming and would be "almost inconsolable." He also reported
Child pulled back in fear when she spotted a transit vehicle of the same sort
that had taken her to the visits. Schunk testified based on that information
and her interviews with the parties that changing Child's placement would
cause Child "a great deal of grief and loss," confuse her sense of identity,
and cause "very serious trauma."

¶28          According to Schunk, transferring Child from Foster Parents
to Alexandra might cause a physiological change in the child's brain that
would impair her immune system. Longer term, there was a risk of
academic and social problems, including reactive attachment disorder, that
might continue into adulthood. Schunk's report further summarized her
conclusions:

             It is the opinion of this clinician that there is insufficient
      reason to disrupt [Child's] current positive relationships and
      subject her . . . once again to experiencing grief, loss, fear,
      confusion – trauma. The more placements and losses a child
      experiences, the more difficult it becomes for the child to heal
      and thrive. It is cruel and unnecessary to deliberately subject
      this child to such trauma, even with the best of services
      available afterwards. There are no guarantees that she will be
      able to fully recover and develop the same level of secure
      relationship with [Alexandra] and [Brother] that she already
      has with [Foster Parents] and her siblings [Sister] and [Foster
      Parent's daughter]. Even should that happen, she will have
      lost valuable time during her childhood recovering from this
      trauma.

¶29            The superior court did not abuse its discretion in crediting
Schunk's opinion that transferring Child from Foster Parents might cause
her severe trauma. And a bond between a child and an existing placement
and the associated risk of harm to the child from a transfer of placement
"are relevant factors in finding good cause to deviate from ICWA placement
preferences." Navajo Nation, 230 Ariz. at 347, ¶ 30.

¶30          Alexandra, however, argues the court's reliance on Schunk's
opinion violated 25 C.F.R. § 23.132(e), which bars courts from finding good
cause "based solely on ordinary bonding or attachment that flowed from
time spent" with a placement made in violation of ICWA. See 25 C.F.R. §
23.132(e). On this basis, Alexandra moved in limine before the most recent
evidentiary hearing to preclude DCS from relying on evidence of the bond


                                       10
                       ALEXANDRA K. v. DCS, et al.
                          Decision of the Court

between Child and Foster Parents to show good cause. In approving Foster
Parents as a permanent placement for Child, the court denied Alexandra's
motion.

¶31           As to 25 C.F.R. § 23.132(e), the Guidelines state:

              Ordinary bonding with a non-preferred placement
       that flowed from time spent in a non-preferred placement
       that was made in violation of ICWA. If a child has been
       placed in a non-preferred placement in violation of ICWA and
       the rule, the court should not base a good-cause
       determination solely on the fact that the child has bonded
       with that placement.

              A placement is "made in violation of ICWA" if the
       placement was based on a failure to comply with specific
       statutory or regulatory mandates. The determination of
       whether there was a violation of ICWA will be fact-specific
       and tied to the requirements of the statute and this rule. For
       example, failure to provide the required notice to the Indian
       child's Tribe for a year, despite the Tribe having been
       identified earlier in the proceeding, would be a violation of
       ICWA. By comparison, placing a child in a non-preferred
       placement would not be a violation of ICWA if the State
       agency and court followed the statute and applicable rules in
       making the placement, including by properly determining
       that there was good cause to deviate from the placement
       preferences.

              As a best practice, in all cases, State agencies and courts
       should carefully consider whether the fact that an Indian
       child has developed a relationship with a non-preferred
       placement outweighs the long-term benefits to a child that
       can arise from maintaining connections to family and the
       Tribal community.

Guidelines, H.5, at 63.

¶32           Here, the superior court acted within its discretion under the
rule by considering the bond that Child formed with Foster Parents during
the time from her initial removal in October 2013 until it was determined
that she was an Indian child in May 2016. Under the Guidelines, we
examine the facts of the matter and apply the requirements of the statute
and the rule to those facts. Unlike in the situation posited by the Guidelines,


                                      11
                       ALEXANDRA K. v. DCS, et al.
                          Decision of the Court

there is no suggestion here that DCS or the court failed to give the requisite
notice to the Nation at the outset of the case. Put simply, because ICWA
did not apply to Child's case until May 2016, her placement with Foster
Parents was not "in violation of ICWA" before then, id. (quoting 25 C.F.R.
§ 23.132(e)), and the court did not err under the rule by considering the
bond that had formed (and flourished) before that date. Moreover, in
finding that a change of placement would cause Child significant trauma,
the superior court cited the testimony of Schunk, whose opinion was based
on the bond that existed between Foster Parents and Child as of May 2016,
before the case became subject to ICWA. Further, as DCS argues, neither
25 U.S.C. § 1915 nor 25 C.F.R. § 23.132 prevented the court from considering
the implications of Child's continued placement with Foster Parents after
May 2016 as long as those implications were not the sole basis for the court's
finding of good cause. Indeed, "[t]he conclusion that a strong emotional
bond is trumped by ICWA . . . is contrary to law." Navajo Nation, 230 Ariz.
at 347, ¶ 29.

¶33           Alexandra insists, however, that the court erred by weighing
the effects of Child's extended stay in foster care against a change in
placement because the court's own failures, and those of DCS and the
Attorney General's Office, were the reason Child had been deprived of
permanency for so long. According to Alexandra, if this court were to
affirm the ruling under review, we would grant license to DCS, the
Attorney General's Office and the court to "ignore the law."

¶34            It is undisputed, however, that neither Child's biological
mother nor the Nation asserted before May 2016 that Child was an Indian
child. Even after that date, Alexandra, by then an intervenor, did not
immediately contend she was a preferred placement under applicable law.
Her preferred status was recognized only after the parties and the court
focused on the provisions of the IGA, which grants preferred-placement
status to "[o]ther adoptive family approved by the N[ation]." As discussed
infra ¶¶ 41-42, in denying Alexandra's subsequent motion for sanctions
against DCS and the Attorney General's Office, the superior court found
that the individuals involved at those agencies simply overlooked the
relevant provision in the IGA and were unaware of its significance to
Alexandra's motion for placement. Given the superior court's rejection of
Alexandra's allegations that the government acted in bad faith with respect
to the IGA, we will not upset the court's placement ruling on this basis.

¶35            Nor, contrary to Alexandra's contention, did the superior
court err by relying in part on the absence of any current sibling relationship
between Child and Brother, Alexandra's adopted son. Alexandra filed a


                                      12
                       ALEXANDRA K. v. DCS, et al.
                          Decision of the Court

motion in limine before the most recent evidentiary hearing arguing that
DCS should be estopped – by its failure to arrange visits between the two
children – from arguing the two had no bond. Alexandra also moved to
have DCS held in contempt for its alleged breach of an order requiring visits
between the two siblings.

¶36           Alexandra's motions were premised on the court's May 2017
order that "visitation shall take place between siblings." In October 2017,
Alexandra moved to compel visits, asserting that although an unspecified
number of "visits" had gone well, Foster Parents balked at arranging
additional visits, so no more had taken place. On the day Alexandra filed
that motion, however, the superior court issued its order finding good
cause to continue placement with Foster Parents, so it denied the motion to
compel additional visits. In connection with the most recent evidentiary
hearing, the court denied Alexandra's estoppel and contempt motions,
ruling that she had not shown that DCS violated the visitation order, which,
the court noted, did not contain any specifics about how many visits were
supposed to take place or how frequently they were to occur.

¶37            Ruling on the merits of Alexandra's pretrial motions, the
superior court heard evidence concerning the circumstances of the parties'
respective efforts to arrange visits and did not abuse its discretion in
denying Alexandra's motions. See Jesus M. v. Ariz. Dep't of Econ. Sec., 203
Ariz. 278, 280, ¶ 4 (App. 2002). As for the relevance of the absence of sibling
visits to the superior court's ultimate placement ruling, after this court
vacated the previous placement order in May 2018, Alexandra did not raise
the visit issue again until the evidentiary hearing on remand in November
2018.

¶38            Alexandra further argues she demonstrated she is more
committed than Foster Parents to raising Child to be familiar with her
extended family and with Navajo culture. The superior court recognized
that Alexandra was committed to raising Child "connected to her Navajo
heritage." But the court also heard evidence Foster Parents have purchased
books about Native American culture and asked a Navajo Nation
representative about resources or events that might help Child maintain her
cultural ties to the Nation. Five of Foster Mother's adopted siblings are
Native Americans, and Schunk testified Foster Parents' extended family
members have "consistently exposed them to as much Native American
culture as they can" and have taken them to "many powwows," and that
Foster Parents had told her they are interested in continuing "to do anything
they could to further that culture."



                                      13
                       ALEXANDRA K. v. DCS, et al.
                          Decision of the Court

¶39           Under the circumstances, the superior court did not err by
declining to order a placement that, even by Alexandra's account, could not
be made permanent for some indeterminate period of time due to the
gradual transition that a change in placement would require. "While ICWA
and [the regulation] provide objective standards, . . . judges may
appropriately consider the particular circumstances of individual children
and protect the best interests of those children as envisioned by Congress."
Indian Child Welfare Act Proceedings, 81 Fed. Reg. at 38,797.

C.     Denial of Motion for Change of Judge for Cause.

¶40            Alexandra also challenges the order by the superior court
presiding judge denying her motion for change of judge for cause pursuant
to A.R.S. § 12-409 (2019) and Arizona Rule of Procedure for the Juvenile
Court 2(A)(1) (allowing "change of judge if a fair and impartial hearing
cannot be had by reason of the interest or prejudice of the assigned judge").
Alexandra acknowledges that judicial rulings almost never prove bias
sufficient to support a change of judge, but she does not contend she offered
any other evidence to support her contention that the superior court judge
was biased against her. See State v. Granados, 235 Ariz. 321, 326, ¶ 14 (App.
2014); Stagecoach Trails HMC, L.L.C. v. City of Benson, 232 Ariz. 562, 568, ¶ 21
(App. 2013) ("Judicial rulings alone do not support a finding of bias or
partiality without a showing of an extrajudicial source of bias or a deep-
seated favoritism."); Smith v. Smith, 115 Ariz. 299, 303 (App. 1977).
Alexandra seems to argue that that legal principle violates her due-process
right, but offers no legal authority in support.

D.     Denial of Motion for Sanctions.

¶41           As noted, Alexandra moved for sanctions against DCS and
the Attorney General's Office based on their failure to disclose the IGA; the
court denied the motion on February 1, 2019. In opposing the motion, DCS
argued that Alexandra questioned a witness from the Nation about the IGA
during the August 2017 evidentiary hearing but did not raise the issue of
the IGA until her reply brief in the second appeal, and did not ask DCS for
a copy of it. In denying Alexandra's motion, the superior court ruled the
IGA is a public record but concluded that DCS and the Attorney General's
Office "mistakenly did not assess the applicability of the IGA to the case."
The court accordingly ruled Alexandra had not shown that DCS or the
Attorney General's Office intentionally or knowingly withheld the IGA
from Alexandra or the court.




                                      14
                      ALEXANDRA K. v. DCS, et al.
                         Decision of the Court

¶42           The court did not abuse its discretion in denying the motion
for sanctions. Although, as the court concluded, DCS should have
disclosed the IGA under Arizona Rule of Procedure for the Juvenile Court
44, Alexandra points to no record evidence for the proposition that DCS or
the Attorney General's Office deliberately concealed the existence of the
document or otherwise committed a fraud on the court. For the same
reason, Alexandra has not shown lawyers with DCS or the Attorney
General's Office committed an ethical violation under Arizona Supreme
Court Rule 42, Rules of Professional Conduct, ERs 3.3 or 3.4.

                              CONCLUSION

¶43           For the reasons stated, we accept jurisdiction of the appeal as
a petition for special action. Because we conclude the superior court did
not err, we deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       15